Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 5-6, 10-11, 12-13, and 19-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-4, 5-6, 10-11, 12-13, and 19-20 claim unbounded and unclear ranges which have open end bounds and further recite multiple ranges without providing a clear range which would enable one of ordinary skill in the art to determine the actual range applicant is claiming. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10, 12-13, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaw, US3636665.
Regarding claim 1,   Shaw discloses a core (Elements 18, 16, 40, 42, and 44 combo as the core , Fig 2) , the core having an upper surface, an outer peripheral surface,  an upper recessed portion (Fig 2) ; 
    PNG
    media_image1.png
    453
    803
    media_image1.png
    Greyscale

a bonded abrasive body disposed within the peripheral recess of the outer peripheral surface of the core (grinding portion 56, Fig 2); and a cover plate having an upper surface (Element 32 with an upper surface, Fig 2), wherein the cover plate fits into the upper recessed portion of the upper surface the core (Fig 2).
However, Shaw does not disclose a core comprising a polymer material, and the cover plate fits into the upper recessed portion of the upper surface the core so that the upper surface of the cover plate is substantially coplanar with the upper surface of the core.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated the core comprising a polymer material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. It would have been an obvious matter of design choice to have incorporated the cover plate fits into the upper recessed portion of the upper surface the core so that the upper surface of the cover plate is substantially coplanar with the upper surface of the core, since such a 
Regarding claim 2, Shaw discloses each and every limitation set forth in claim 1. Furthermore, Shaw discloses the core further comprises a central bore and the cover plate extends at least partially into the central bore.  (Fig 2)

    PNG
    media_image2.png
    283
    598
    media_image2.png
    Greyscale

Regarding claim 3,  Shaw discloses each and every limitation set forth in claim 2. Furthermore, Shaw discloses the bore has a depth DB, and the cover plate extends into the bore at a depth DE. (Fig 2)
However, Shaw does not disclose DE is less than or equal to 50% DB. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated DE is less than or equal to 50% DB , since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 4,  Shaw discloses each and every limitation set forth in claim 3. However, Shaw does not disclose DE is greater than or equal to 2.5% DB. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated  DE is greater than or equal to 2.5% DB
Regarding claim 5,  Shaw discloses each and every limitation set forth in claim 1.  Furthermore, Shaw discloses the recessed portion has a radial width, WRP, and the core has a radial width, Wc (Fig 2).
However, Shaw does not disclose WRP is greater than or equal to 40% Wc.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated  WRP is greater than or equal to 40% Wc, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 6,  Shaw discloses each and every limitation set forth in claim 5. However, Shaw does not disclose WRP is less than or equal to 75% Wc. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated WRP is less than or equal to 75% Wc, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 7, Shaw discloses each and every limitation set forth in claim 1.  Furthermore, Shaw discloses the recessed portion has a radial width, WRP, and the cover plate has a diameter, Dcp (Fig 2).
However, Shaw does not disclose WRP is greater than or equal to 10% Dcp.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated  WRP is greater than or equal to 10% Dcp, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 8,  Shaw discloses each and every limitation set forth in claim 7. However, Shaw does not disclose WRP is greater than or equal to 30% Dcp. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated WRP is greater than or equal to 30% Dcp, since it has been held that where the general conditions of a claim are 
Regarding claim 9,  Shaw discloses a core(Elements 18, 16, 40, 42, and 44 combo as the core , Fig 2), the core having an upper surface, an outer peripheral surface, an upper recessed portion extending into the core from the upper surface and a peripheral recess extending into the outer peripheral surface (Fig 2), wherein the upper recessed portion includes a recessed surface (Fig 2); a bonded abrasive body disposed within the peripheral recess of the outer peripheral surface of the core (Element 56, Fig 2); and a cover plate (Element 32, Fig 2), wherein the cover plate fits entirely within the upper recessed portion of the core and mates with the recessed surface. (Fig 2)
Regarding claim 10,  Shaw discloses each and every limitation set forth in claim 9. Furthermore, Shaw discloses the recessed portion has a recessed surface formed at an angle, alpha, with respect to the upper surface and alpha is greater than or equal to 5 degrees. (the recess having a 90 degree angle , Fig 2)
Regarding claim 12,  Shaw discloses each and every limitation set forth in claim 9.  Furthermore, Shaw discloses the recessed portion has a surface area, ARP  , and the cover plate has a surface area, ACP  (Fig 2).
However, Shaw does not disclose ARP is less than or equal to 75% ACP.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated ARP is less than or equal to 75% ACP, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 13,  Shaw discloses each and every limitation set forth in claim 12. However, Shaw does not disclose ARP is greater than or equal to 40% ACP. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated ARP is greater than CP, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 15,   Shaw discloses each and every limitation set forth in claim 14. However, Shaw does not disclose the cover plate is made from a metal, a metal alloy, or a combination thereof.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated the cover plate is made from a metal, a metal alloy, or a combination thereof, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claim 16, Shaw discloses each and every limitation set forth in claim 15. However, Shaw does not disclose the cover plate is made from non-ferrous metal. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated the cover plate is made from non-ferrous metal, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claim 17, Shaw discloses each and every limitation set forth in claim 14. However, Shaw does not disclose the no part of the abrasive article extend above the upper surface of the core. It would have been an obvious matter of design choice to have incorporated the no part of the abrasive article extend above the upper surface of the core, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 18, Shaw discloses each and every limitation set forth in claim 14. However, Shaw does not disclose no part of the abrasive article or the cover plate extends above the upper surface of the core. It would have been an obvious matter of design choice to have incorporated no part of the abrasive article or the cover plate extends above the upper surface of the core, since such a modification 
Regarding claim 19, Shaw discloses each and every limitation set forth in claim 14. Furthermore, Shaw discloses the core comprises and an inner volume, VC; the cover plate can displace a volume; VD,  when the cover plate is installed within the core(Fig 2).
However, Shaw does not disclose VD is greater than or equal to 60% VC. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated VD is greater than or equal to 60% VC since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 20, Shaw discloses each and every limitation set forth in claim 19. However, Shaw does not disclose VD is less than or equal to 100% VC. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated VD is less than or equal to 100% VC, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaw, US3636665 in view of Koik, US10137549.
Regarding claim 11,  Shaw discloses each and every limitation set forth in claim 10. However Shaw does not disclose alpha is less than or equal to 30 degrees.
Koik teaches cover plate 40 and a core 4. (Fig 1)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the recessed surface disclosed by Shaw to have further incorporated a recessed surface formed at an angle  lower than 90 degrees as taught by Koik in order to provide an easier alignment and positioning of the cover on the core. 
However, Shaw in view of Koik does not explicitly disclose the angle alpha is less than or equal to 30 degrees.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated alpha is less than or equal to 30 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shaw, US3636665.
Regarding claim 14, Shaw discloses a core (Elements 18, 16, 40, 42, and 44 combo as the core , Fig 2), the core having an upper surface, an outer peripheral surface, an upper recessed portion extending into the core from the upper surface and a peripheral recess extending into the outer peripheral surface (Fig 2), wherein the upper recessed portion is sized and shaped to receive a complimentary sized and shaped cover plate therein (Fig 2 and receiving element 32); and a bonded abrasive body disposed within the peripheral recess of the outer peripheral surface of the core. (Element 56 , Fig 2) 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846. The examiner can normally be reached Flexible.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arman Milanian/
Examiner
Art Unit 3723







/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723